Citation Nr: 0729176	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  92-09 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic dorsal 
(thoracic) spine disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 




INTRODUCTION

The veteran served on active duty from May 1952 to May 1954 
and from November 1955 to April 1957.

This matter originates from a March 1991 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In this decision the RO determined that 
the medical evidence did not show that the veteran had a 
lumbar dorsal disability that was incurred in or aggravated 
by service.  The veteran appealed this decision to the Board 
of Veterans' Appeals (Board).  The Board, in turn, remanded 
the matter for further development in April 1993 and October 
1994.  The appeal was returned to the Board and in June 1998, 
the Board found that new and material evidence had not been 
submitted to reopen the veteran's claim of service connection 
for a lumbar dorsal spine disability.  

The veteran appealed the Board's June 1998 decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
Pursuant to a joint motion to vacate and remand filed by the 
parties, the CAVC issued an order in November 2000 vacating, 
in part, the Board's June 1998 decision and remanding this 
matter for readjudication.  The Board, in turn, remanded the 
matter for further due process development in December 2001 
and September 2004.  The appeal was returned to the Board in 
March 2006 at which time the Board separated the veteran's 
claimed back disability into two disabilities, i.e., a 
chronic lumbar spine disability and a chronic dorsal 
(thoracic) spine disability.  The Board proceeded to reopen 
the claim of entitlement to service connection for a chronic 
lumbar spine disability, to include osteoarthritis and right 
lumbar area myofasciitis, and grant the claim.  The Board 
then remanded the issue of entitlement to service connection 
for a chronic dorsal (thoracic) spine disability, on a direct 
basis, for additional evidentiary development.  This matter 
is once again before the Board.  




FINDING OF FACT

The veteran's mild spondylosis/degenerative arthritis of the 
thoracic spine is not attributable to service or the service-
connected lumbar area disability.


CONCLUSION OF LAW

The veteran's mild spondylosis/degenerative arthritis of the 
thoracic spine was not incurred in or aggravated by service, 
may not be presumed to be of service onset and is not 
proximately due to or the result of the service-connected 
osteoarthritis and right lumbar area myofasciitis.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  In this case, the March 1991 denial preceded the 
enactment of the VCAA.  Thereafter, the RO did furnish VCAA 
notice to the veteran regarding this issue in July 2002, 
March 2004, September 2005 and May 2006.  The May 2006 letter 
specifically addressed the separate issue of entitlement to 
service connection for chronic dorsal (thoracic) spine 
disability.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the letters noted above, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Also in the letters noted above, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  VA also informed the veteran to send copies 
of any relevant evidence he had in his possession and that he 
could also get any relevant records himself and send them to 
VA.  Thus, the Board finds that VA's duty to notify has been 
fulfilled and any defect in the timing of such notice 
constitutes harmless error.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the veteran was provided notice of the disability 
rating and effective date elements in a September 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining private and VA medical records identified by the 
appellant.  In addition, the appellant was afforded VA 
examinations during the appeal period and was provided with 
the opportunity to attend a hearing.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.  In 
fact, the veteran indicated in writing in January 2007 that 
he had no other information or evidence to give to VA and 
asked that his claim be decided as soon as possible.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  



II.  Facts

The veteran's service medical records show that he was 
hospitalized in January 1957 with a history of a urethral 
discharge since 1952 and with recurrent low back pain ever 
since.  He was diagnosed as having urethritis, chronic.  
While hospitalized the veteran complained of low dorsal 
backache with a history of three years' duration.  
Examination was negative and x-rays of the lumbodorsal areas 
were normal.  Orthopedic consultation revealed no 
abnormalities except for possible early Marie-Strumpell type 
of arthritis in the sacroiliac joints.  

The claims file contains voluminous private and VA treatment 
records regarding the veteran's complaints of low back pain 
from 1957 to 1991.  These records are replete with diagnoses 
of low back pain and osteoarthritis of the lumbar spine.  
They are devoid of complaints or findings regarding the 
dorsal (thoracic) spine with the exception of a March 1977 
private x-ray report showing a normal thoracic spine.

In March 1991, the veteran filed an informal claim for 
service connection for "lumbo-dorsal and spine".  

During a March 1996 VA examination for a genitourinary 
disability, the veteran reported a history of chronic low 
back pain with radiation into the right leg.  

In July 2002, the RO received private medical records from 
Dr. McGowin of the Orthopaedic Group showing treatment for 
various orthopedic complaints from 1976 to 2002.  These 
records show that the veteran had osteoarthritis in multiple 
joints, including his "back" and neck.  In October 1998, 
the veteran was seen for complaints of pain in his back that 
radiated around to his lower abdomen.  There was no history 
of trauma to his back or radiation to the lower extremities.  
A lumbosacral x-ray showed considerable osteoarthritis.  The 
veteran was referred out for a lumbar magnetic imaging 
resonance (MRI), the results of which "did not show 
anything".  

In a "To Whom It May Concern" letter dated in June 2003, 
Dr. McGowin said that the veteran had been under his care 
since 2000 and under the care of another physician in their 
group prior to that for arthritis of his knees and back.  He 
stated that the veteran had severe lumbar facet arthritis and 
stenosis that may require lumbar surgery.  

In September 2006, the veteran was evaluated by VA to 
determine if he had a chronic thoracic spine disability.  
When asked about his present symptoms, the veteran showed the 
examiner his low back, or lumbar spine area, as being the 
only location for pain.  When the examiner specifically 
pointed out the region of the veteran's thoracic spine, the 
veteran denied having any symptoms in that area and denied 
having any known problems with the thoracic spine.  The 
examiner examined the veteran's thoracic spine area and 
reported that thoracic spine x-rays revealed mild leftward 
titling of the upper thoracic spine and osteophytes along the 
thoracic vertebrae.  The x-ray also revealed that thoracic 
vertebrae height and alignment and intervertebral spaces were 
maintained with no displaced fracture.  The examiner 
diagnosed the veteran as having mild spondylosis/degenerative 
arthritis of thoracic spine likely age related.  

The examiner opined that the veteran's mild thoracic spine 
degenerative arthritis was unrelated to his military service 
and unrelated to his lumbar spine condition and symptoms and 
also unrelated to his inservice back complaints.  He noted 
that the veteran reported that he had no thoracic spine 
symptoms nor did he in the past.  He stated that radiographic 
findings were most likely due to the veteran's age of 78 
which would be expected as normal age-related degenerative 
process.  He added that the veteran's primary complaints and 
problems requiring treatment pertained to his lumbar spine 
which he was already service-connected for.

On file is a September 2006 statement from Peter M. 
Szymoniak, M.D., who said he had been treating the veteran 
since last year.  He stated that MRI scan showed severe facet 
arthritis and degenerative disc disease at L4-5 and L5-S1.  
He also said the veteran had degenerative spondylolisthesis 
of L4 and L5.  He remarked that the veteran's condition was 
permanent, would continue to worsen, and was a result of 
"his injury 50 years ago".



III.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Certain diseases, such as arthritis, are presumed to be 
service connected if manifest to a compensable degree within 
one year of service discharge.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran's service medical records reflect a single 
complaint by the veteran in January 1957 of "low dorsal 
backache", but the examination and findings pertained 
predominantly to the low back area, not the thoracic spine 
area.  Similarly, the voluminous postservice VA and private 
treatment records on file, from 1957 to 2006, pertain only to 
the veteran's low back.  These records are replete with 
diagnoses of low back pain and osteoarthritis of the 
lumbosacral spine.  

The first diagnosis with respect to the veteran's thoracic 
spine is not until a September 2006 VA examination report, 
more than 40 years after service.  In this report, the VA 
examiner diagnosed the veteran as having mild 
spondylosis/degenerative arthritis of thoracic spine.  He 
based this diagnosis on his examination of the veteran and x-
ray results.  As this diagnosis was not found by x-ray within 
a year of the veteran's service discharge, the presumptive 
regulations with respect to arthritis under 38 U.S.C.A. 
§ 1112 and 38 C.F.R. §§ 3.307 and 3.309 do not apply.  In 
fact, an x-ray of the veteran's thoracic spine taken 
approximately 20 years after the veteran's service discharge, 
in 1977, did not reveal arthritis, but rather revealed a 
normal thoracic spine.  

As to the etiology of the finding by the September 2006 
examiner of mild spondylosis/degenerative arthritis of 
thoracic spine, the examiner opined that it was likely age 
related.  He remarked that the veteran did not at that time, 
nor in the past, have any thoracic spine symptoms and that 
these radiographic findings would be expected as normal age-
related degenerative process.  He went on to conclude that 
the veteran's mild thoracic spine degenerative arthritis was 
unrelated to his military experience, unrelated to his lumbar 
spine condition and symptoms, and unrelated to his inservice 
back complaints.   

Based on the foregoing, the Board must conclude that the 
requirements for establishing service connection have not 
been met.  Specifically, the record lacks the requisite 
medical evidence establishing a nexus between the claimed in-
service disease or injury and the current disability.  See 
38 C.F.R. § 3.303(d); Hickson, supra.  Further, with no 
evidence of arthritis of the thoracic spine until years 
following service discharge, a basis for service connection 
on a presumptive basis has not been presented.

There is also no basis for a grant of service connection for 
thoracic spine disability on a secondary basis, to include on 
the basis of aggravation by a service-connected disability.  
The September 2006 examiner specifically noted that the 
current thoracic spine disability was unrelated to the lumbar 
spine condition and symptoms.  There has otherwise been no 
nexus opinion presented which would support a grant of 
secondary service connection.

Under these circumstances, the veteran's claim for service 
connection for a thoracic back disability, diagnosed as mild 
spondylosis/degenerative arthritis of the thoracic spine, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a chronic dorsal (thoracic) spine 
disability, diagnosed as mild spondylosis/degenerative 
arthritis of the thoracic spine, is denied



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


